Citation Nr: 1107414	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-48 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1970.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the Department 
of Veteran's Affairs (VA) regional office (RO) located in 
Cleveland, Ohio that denied the Veteran's claims of entitlement 
to service connection for bilateral hearing loss and tinnitus.

In July 2010, the Veteran testified before the undersigned 
Veterans Law Judge at a videoconference Board hearing.  A 
transcript of the proceeding has been associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims that he incurred bilateral hearing loss and 
tinnitus as a result of acoustic trauma in service.  After a 
thorough review of the Veteran's claims folder, the Board has 
determined that additional development is necessary prior to 
adjudication of the Veteran's claims.  

The Board notes that the RO denied the Veteran's claims based, in 
part, on having found no acoustic trauma in service.  In that 
regard, the Board notes that the Veteran's DD Form 214 as well as 
his service treatment records all reflect that his military 
occupational specialty was that of a fire control instrument 
repairman, and the Board notes that the Veteran testified at the 
July 2010 Board hearing that he was not exposed to any acoustic 
trauma while he performed his duties as a fire control instrument 
repairman.  See Transcript at 3.  The Veteran also testified, 
however, that for his last six months in service, he was assigned 
to a unit in Fort Hood, Texas that engaged in rifle competitions, 
and that he was "continuously" exposed to acoustic trauma from 
gunfire during this time.  See Transcript at 4-6.  The Board 
notes that these are facts to which a lay person is competent to 
testify.

The Veteran has not been provided with a VA examination relating 
to his claims.  Recent VA treatment records reflect that the 
Veteran has been followed at the VA medical center for diagnosed 
bilateral hearing loss (and provided with hearing aids).  See, 
e.g., VA treatment records, February 2009, March 2009, May 2009; 
see also Private Treatment Record, Dr. M.M., July 2007.  Also, 
the Board notes that the Veteran testified at the Board hearing 
that he has experienced tinnitus since service, and as noted 
above, he also testified that he was exposed to acoustic trauma 
during the last six months of service when he was assigned to a 
unit that regularly engaged in rifle competitions.  

VA's duty to assist includes the duty to provide a veteran with a 
VA examination or opinion when the evidence "indicates" that a 
disability "may be associated with the claimant's service."  
See 38 U.S.C.A. § 5103A(d)(2)(B) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006) (noting low threshold requirement for a VA examination).  
In light of the Veteran's reported acoustic trauma during his 
last six months in service, his reported tinnitus since service, 
and the medical evidence tending to indicate that the Veteran may 
have a current bilateral hearing loss disability, the Board finds 
that a remand is necessary so that the Veteran may be afforded a 
VA audiology examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological examination to determine the 
nature and etiology of the Veteran's claimed 
bilateral hearing loss and tinnitus.  The 
claims folder should be provided to the 
examiner for review in conjunction with the 
examination.  After reviewing the file, and 
conducting a thorough audiological 
examination, and identifying the nature of 
the Veteran's hearing loss and tinnitus, the 
examiner should render an opinion as to 
whether it is at least as likely as not that 
any (a) hearing loss disability and (b) 
tinnitus diagnosed on examination is related 
to the Veteran's service.

The VA examiner should provide a 
comprehensive report including a complete 
rationale for all opinions and conclusions.  
If the VA examiner concludes that the 
Veteran's hearing loss and/or tinnitus is not 
related to service, the examiner must 
explain, in detail, the reasoning behind this 
determination.

As to any opinions expressed, it would be 
helpful if the examiner would use the 
following language, as may be appropriate: 
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as likely 
as not" does not mean "within the realm of 
medical possibility."  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

2.  Then, readjudicate the Veteran's claims.  
If the claims remain denied, the Veteran 
should be provided a Supplemental Statement 
of the Case (SSOC).  After the Veteran and 
his representative have been given the 
applicable time to submit additional 
argument, the claims should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


